White, C. Thomas, J.
The 29-year-old defendant admits breaking and entering a Grand Island doctor’s office in the nighttime. He pled guilty to a burglary charge and was sentenced to 2 to 6 years at hard labor in the Nebraska Penal and Correctional Complex. The sentence *283included credit for jailtime the defendant served prior to sentencing.
Defendant has a history of criminal charges beginning in 1967 with a burglary charge in Chicago. The defendant was placed on probation. In 1968, defendant was sentenced to serve a 2-year term in the Texas Department of Corrections for forgery and burglary. He was released after serving 14 months.
The defendant was employed with a moving company in Grand Island at the time of his arrest. The record and presentence report indicate defendant has a drinking problem. Defense counsel argues that defendant had not been involved in any felony-related activities for almost 10 years and urged probation.
For the crime of burglary, section 28-532, R. R. S. 1943, provides a sentence of imprisonment in the Nebraska Penal and Correctional Complex of not more than 10 years nor less than 1 year or by a fine not exceeding $500, or imprisonment in the county jail not exceeding 6 months. The sentence given was within the statutory limits.
The sentence was not excessive in light of defendant’s record. The defendant had received probation on a previous burglary charge which he violated by a burglary conviction resulting in confinement.
The judgment and sentence of the trial court are affirmed.
Affirmed.